Citation Nr: 1547476	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 1968, and from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, inter alia, denied the Veteran's claim of entitlement to service connection for asthma.  

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that this matter is not ready for appellate review in several particulars. 

The Veteran alleges in substance that he either developed asthma or that if it pre-existing service it was triggered or aggravated by service. He alleges that notwithstanding that service treatment records indicate no abnormalities, he was advised by a physician in September or October 1969 that he had asthma due to poor air quality at his post in Japan. 

In April 2013, the Veteran submitted a letter from his private physician, T. N.W., MD.  In the letter, the doctor stated that the Veteran told him that he had experienced asthma in childhood until approximately age 7, and the disorder then  went into remission.  However, the Veteran's service enlistment examination report shows no evidence that he had asthma, and on the medical history report, he denied then having or ever having previously had asthma.

The Board takes this opportunity to reiterate to the Veteran that he has the responsibility under the law to present and support a claim for benefits. The law recognizes that the duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  38 U.S.C.A. § 5107(a).

The Veteran is afforded an additional opportunity to submit further substantiating evidence. In particular, the Veteran should submit ANY AND ALL CLINICAL RECORDS indicating complaints, diagnoses, and treatment for any bronchial symptoms in his possession or advise VA of their whereabouts and authorize VA to obtain them, including but not limited to Group Health Evert Medical Center dated both before and after 2003.

Further, there is presently no evidence to substantiate the Veteran's allegation of relevant in-service events (i.e., adverse air quality, or treatment by a medical officer). Although the Veteran has argued that the ascertaining the alleged poor air quality surrounding his stationing in Japan should be a matter of "common sense," the existence, duration, extent and likely medical consequences of such alleged poor air quality requires competent evidence. The Veteran is not competent to report this data.  38 C.F.R. § 3.159(a)(1). The Board may also not presently find the in-service event based on its own unsubstantiated judgment as it would amount to speculation. The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 .

The Veteran will therefore be afforded an opportunity to provide any competent evidence substantiating his allegation regarding the "poor air quality" alleged at and during his posting in Japan. Such evidence would include but is not limited to meteorological data, air studies conducted by qualified individuals, and weather reports.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any health care providers who treated him for asthma prior to and after active duty service in 1968.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO TREATED HIM FOR ASTHMA PRIOR TO AND AFTER SERVICE.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

The Veteran may submit any further substantiating data regarding his allegations of poor air quality at the time and place of his posting and that he then received medical treatment. 

2.  Thereafter, and whether or not any additional evidence is received, the RO should consider the March 2013 letter from the Veteran's private physician.  The RO should also make a determination as to whether the Veteran was in sound condition when examined, accepted, and enrolled for service.  

3.  After completion of the above, the RO should take any additional development necessary, TO INCLUDE CONSIDERATION OF SCHEDULING THE VETERAN FOR A VA EXAMINATION IF ANY ADDITIONAL RELEVANT INFORMATION IS OBTAINED PURSUANT TO THIS REMAND.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


							
_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




